IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,209-01



                      EX PARTE DENISE KAY CROUCH, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. 08-06-9897-CR
      IN THE 38TH JUDICIAL DISTRICT COURT FROM MEDINA COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and was

sentenced to life imprisonment.

        On November 5, 2014, this Court remanded this application to the trial court for findings of

fact and conclusions of law. On November 30, 2015, after a live hearing, the trial court signed

findings of fact and conclusions of law that were based on the record and the testimony at the writ

hearing. The trial court recommended that relief be denied.
       This Court does not adopt the trial court’s conclusions of law that “the expert witness was

given access to all the material in possession of Delk for purposes of providing potential beneficial

evidence for the applicant” and “at the time of pre-trial negotiations up until the time the applicant

changed her plea there did not exist a viable insanity defense.” Based on the trial court’s other

findings of fact and conclusions of law, as well as this Court’s independent review of the entire

record, we deny relief.


Filed: January 27, 2016
Do not publish